27 F.3d 564
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES OF AMERICA, Plaintiff Appellee,v.Felix ORIAKHI, Defendant Appellant.
No. 94-6127.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 24, 1994.Decided:  June 17, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frank A. Kaufman, Senior District Judge.  (CR-90-72, CA-93-1916-K)
Felix Oriakhi, Appellant Pro Se.
Robert Reeves Harding, Assistant United States Attorney, Baltimore, MD, for Appellee.
D.Md.
AFFIRMED.
Before WIDENER, WILKINSON, and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's orders dismissing his second 28 U.S.C. Sec. 2255 (1988) motion and denying his motion for reconsideration under Fed.R.Civ.P. 59(e).  Our review of the record discloses that this appeal is without merit.  Some of Appellant's claims have been previously raised and considered.  These claims are successive, and need not be reconsidered unless the ends of justice so require;  such is not the case here.   See Sanders v. United States, 373 U.S. 1, 7-8 (1963).  The remaining claims were not raised in the previous Sec. 2255 motion, and Appellant has not demonstrated cause and prejudice to excuse the default.   See McClesky v. Zant, 499 U.S. 467 (1991).  Therefore, we affirm the denial of Appellant's Sec. 2255 motion.


2
Because Appellant's motion for reconsideration does not demonstrate that his Sec. 2255 motion was improperly dismissed, the district court's denial of the Rule 59(e) motion was not an abuse of discretion.   See United States v. Williams, 674 F.2d 310, 312 (4th Cir.1982).  Accordingly, we affirm the district court's denial of that motion.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED